Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. Motion of the parties and the Court-appointed amicus curiae for enlargement of time for oral argument and for divided argument granted, and the time is divided as follows: 15 minutes for the Court-appointed amicus curiae, 15 minutes for the petitioner, 15 minutes for the Solicitor General, and 30 minutes for the respondent. The Court-appointed amicus curiae and the petitioner will each be permitted to reserve time for rebuttal.